           Case 1:17-cv-01356-SAB Document 77 Filed 12/07/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES C. McCURDY,                               )   Case No.: 1:17-cv-01356-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING AND RESCHEDULING
13          v.                                           TRIAL DATE
                                                     )
14                                                   )   Trial Date: May 4, 2021
     S. KERNAN, et al.,
                                                     )   Motion in Limine Hearing: February 26, 2021
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff James C. McCurdy is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           On December 4, 2020, the undersigned held a status conference to discuss the trial dates set in

20   this matter after both parties consented to Magistrate Judge jurisdiction. Plaintiff appeared pro se and

21   Deputy Attorney General Bryon Miller appeared on behalf of Defendants.

22          This case was previously set for jury trial on March 16, 2021, before the District Judge.

23          On the basis of good cause and the for the reasons explained at the hearing, it is HEREBY

24   ORDERED that:

25          1.      The January 28, 2021 telephonic trial confirmation hearing and March 16, 2021 trial

26                  date are VACATED;
27          2.      The matter is set for jury trial before the undersigned on May 4, 2021, at 8:30 a.m., in

28                  Courtroom 9;

                                                         1
          Case 1:17-cv-01356-SAB Document 77 Filed 12/07/20 Page 2 of 2



1             3.      Motions in limine shall be filed on or before January 29, 2021;

2             4.      Oppositions to motions in limine shall be filed on or before February 19, 2021;

3                     A remote motion in limine hearing is set for February 26, 2021, at 8:30 a.m. Counsel

4                     for Defendants shall appear by video at the hearing and shall arrange for participation

5                     of Plaintiff by telephone. Counsel for Defendants shall contact Courtroom Deputy,

6                     Mamie Hernandez, at (559) 499-5672 or mhernandez@caed.uscourts.gov for the video

7                     and dial-in information;

8             5.      Defendants’ opposition to Plaintiff’s motion for incarcerated witnesses is due

9                     December 11, 2020, and Defendants’ pretrial statement is due December 28, 2020; and

10            6.      As stated at the December 4, 2020 hearing, the parties are free to discuss and negotiate

11                    a settlement and may request referral to a Magistrate Judge for a formal conference if

12                    so desired.

13
14
15   IT IS SO ORDERED.

16   Dated:        December 7, 2020
17                                                       UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          2
